Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
 
Claims 1-5, 8, 11, 14-18, 20, 21-23, 24, 25 are pending, and examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claim 25 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what degree of deviation from the disclosed value is within the scope of the term “about”. 
Further, it is pointed out that the recitation “about” which implies that values below and above 2 µM anlotinib; and below and above 10 µM cisplatin are permitted. Further, the extent of variance permitted by "about" for example simply includes a small deviation (e.g. 10%) on either side of the specified value or it could also include values that deviate much more (e.g. 70- 200%).	

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 1-5, 8, 11, 14, 15, 16, 17, 18, 20, 21-23, 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO2015/185012, used English Equivalent US 10,251,876 in the below rejection), in view of Ferguson et al. (Cancer Investigation, 19(3), 292-315, 2001, PTO-892 of record), and further in view of Morioka et al. (Clinical Cancer Research 2003, 1211-1217, PTO-892 of record).
	Wang et al. teaches method of treating cancer comprising administering a daily dosage of 5 mg to 20 mg of compound I (anlotinib) or a salt thereof such as hydrochloride salt (see EXAMPLE 2, column 12) or a pharmaceutical composition comprising anlotinib. See column 2, under SUMMARY OF THE INVENTION; abstract; column 6, lines 39-55 for dosage; column 7, lines 43-65 for pharmaceutical composition. Wang et al. teaches that anlotinib can be used as an angiogenesis inhibitor. See column 1, lines 17-21; lines 25-30 wherein it is taught that disease states associated with angiogenesis, include tumours associated with protein tyrosine kinases. It is taught that the administration is continuously performed for 2 weeks and rest for 1 week. See column 4, lines 1-5. It is taught that the pharmaceutical composition can be used for treating diseases which are regulated by tyrosine kinases and diseases which are related to abnormal activity transduction pathways of tyrosine kinsases, and for treating diseases mediated by VEGFR-1 (Flt-1), VEGFR-2(KDR), VEGFR3 (Flt-4), c-kit, PDGFR or FGFR1. See column 8, lines 51-58. It is taught that the composition therein containing anlotinib can be used for treating tumors including soft tissue sarcoma. See column 8, lines 58-63; column 13, lines 60-66; claims 1-15. Administration to the malignant tumor patients those who failed standard treatment or lacking standard treatment were recruited for phase I study. See EXAMPLE 3, column 12-column 13.
Wang et al. does not teach treating osteosarcoma comprising administering anlotinib or a salt thereof such as hydrochloride salt or a pharmaceutical composition comprising anlotinib.
Wang et al. does not teach treating advanced and/or metastatic osteosarcoma comprising administering anlotinib or a salt thereof such as hydrochloride salt or a pharmaceutical composition comprising anlotinib.
Ferguson et al. teaches that agents most commonly used in the treatment of osteosarcoma include doxorubicin, high-dose methotrexate, and cisplatin. See page 294, right hand column, bottom para. It is taught that some group of patients remain at high risk of eventual relapse, and patients with metastatic disease, as well as patients with tumors that recur after treatment have unsatisfactory outcome. It is taught that these groups may benefit from novel agents such as biological response modifiers, antiangiogenesis factors, and growth receptor modulation. See page 301, left hand column para 1, wherein angiogenesis inhibitors have shown intriguing results in vitro and animal studies; see also page 303-page 304, under SUMMARY. 
Morioka et al. teaches that malignant cartilaginous tumors such as human chondrosarcoma (CHSA) are frequently refractory to conventional chemotherapy and radiation therapy. The fact that human musculoskeletal sarcomas express a number of proangiogenic factors suggests that antiangiogenesis therapy may be efficacious, possibly in combination with other treatment modalities such as chemotherapy. See page 1212, paras 1, 2. It is taught that combination of antiangiogenic molecule and a chemotherapeutic compound such as doxorubicin ET-743) ecteinascidin-743 for sarcoma enhances antitumor response against high-grade CHSA. See page 1212, paras 1-3; abstract; page 1217, para 2, 3.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer anlotinib or a salt thereof such as hydrochloride salt or a pharmaceutical composition comprising anlotinib to a subject suffering from osteosarcoma, wherein osteosarcoma is primary or secondary osteosarcoma, osteogenic osteosarcoma, or osteoblastic osteosarcoma, or metastatic osteosarcoma because 1) Wang et al. teaches method of treating cancer comprising administering a daily dosage of 5 mg to 20 mg of compound I (anlotinib) or a salt thereof such as hydrochloride salt (see EXAMPLE 2, column 12) or a pharmaceutical composition comprising anlotinib; Wang et al. teaches treating tumors including soft tissue sarcoma; Wang et al. teaches that anlotinib can be used as an angiogenesis inhibitor, and 2) Ferguson et al. teaches that some group of patients remain at high risk of eventual relapse, and patients with metastatic disease, as well as patients with tumors that recur after treatment have unsatisfactory outcome, and Ferguson et al. teaches that these groups may benefit from novel agents such as biological response modifiers, antiangiogenesis factors, and growth receptor modulation. One of ordinary skill in the art would have been motivated to administer anlotinib or a salt thereof such as hydrochloride salt or a pharmaceutical composition comprising anlotinib to a subject suffering from osteosarcoma, wherein osteosarcoma is primary or secondary osteosarcoma, osteogenic osteosarcoma, or osteoblastic osteosarcoma, or metastatic osteosarcoma with reasonable expectation of success of treating osteosarcoma, since Wang et al. teaches treating cancer comprising administering anlotinib, and Wang et al. teaches treating sarcoma i.e teaches treating cancer that arises from primitive transformed cells of mesenchymal origin or that develops in connective tissue; and osteosarcoma is  cancerous tumor in a bone that arises from primitive transformed cells of mesenchymal origin; and Ferguson et al. teaches that patients remain at high risk of eventual relapse of osteosarcoma after chemotherapy, and patients with metastatic disease may benefit from novel agents such as biological response modifiers, antiangiogenesis factors, and growth receptor modulation, and Wang et al. teaches that anlotinib can be used as an angiogenesis inhibitor; and further, Morioka et al. also teaches that human musculoskeletal sarcomas express a number of proangiogenic factors suggests that antiangiogenesis therapy may be efficacious, possibly in combination with other treatment modalities such as chemotherapy.
	Further, one of ordinary skill in the art would be motivated to administer anlotinib which is an angiogenensis inhibitor to a subject who have been treated with chemotherapy such as cisplatin, methotrexate or doxorubicin and whose disease has progressed with anlotinib with reasonable expectation of success of treating osteosarcoma, or metastatic osteosarcoma because Ferguson et al. teaches that patients remain at high risk of eventual relapse of osteosarcoma after chemotherapy, and patients with metastatic disease may benefit from novel agents such as biological response modifiers, antiangiogenesis factors, and growth receptor modulation, and Wang et al. teaches that anlotinib can be used as an angiogenesis inhibitor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer anlotinib or a salt thereof such as hydrochloride salt or a pharmaceutical composition comprising anlotinib and a second therapeutic agent such as cisplatin simultaneously or sequentially to a subject suffering from osteosarcoma because Ferguson et al. teaches that agents most commonly used in the treatment of osteosarcoma include doxorubicin, high-dose methotrexate, and cisplatin. One of ordinary skill in the art would have been motivated to administer anlotinib or a salt thereof such as hydrochloride salt or a pharmaceutical composition comprising anlotinib and a second therapeutic agent such as cisplatin to a subject suffering from osteosarcoma with reasonable expectation of success of treating osteosarcoma with at least additive therapeutic effect.
It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer anlotinib and cisplatin wherein the molar ratio of anlotinib to the molar ratio of cisplatin is as in instant claim 24. The optimization of effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer anlotinib and cisplatin wherein the effective amounts are as in instant claim 25. The optimization of effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive as discussed above and those found below.
Applicant's arguments regarding unpredictability of the art and Exhibit 4 have been considered. Wang et al. teaches method of treating cancer comprising administering a daily dosage of 5 mg to 20 mg of compound I (anlotinib) or a salt thereof such as hydrochloride salt (see EXAMPLE 2, column 12) or a pharmaceutical composition comprising anlotinib; Wang et al. teaches treating tumors including soft tissue sarcoma; Wang et al. teaches that anlotinib can be used as an angiogenesis inhibitor. Ferguson et al. teaches that some group of patients remain at high risk of eventual relapse, and patients with metastatic disease, as well as patients with tumors that recur after treatment have unsatisfactory outcome, and Ferguson et al. teaches that these groups may benefit from novel agents such as biological response modifiers, antiangiogenesis factors, and growth receptor modulation. See page 301, left hand column para 1, wherein angiogenesis inhibitors have shown intriguing results in vitro and animal studies; see also See page 303-page 304, under SUMMARY. From, the combination of references Wang et al., and Ferguson et al., it would have been obvious to one of ordinary skill in the art to administer anlotinib or a salt thereof such as hydrochloride salt or a pharmaceutical composition comprising anlotinib to a subject suffering from non-soft tissue sarcomas, such as osteosarcomas with reasonable expectation of success of treating non-soft tissue sarcomas, such as osteosarcomas, since Wang et al. teaches treating cancer comprising administering anlotinib, and Wang et al. teaches that anlotinib can be used as an angiogenesis inhibitor; Ferguson et al. teaches that patients remain at high risk of eventual relapse of osteosarcoma after chemotherapy, and patients with metastatic disease may benefit from novel agents such as biological response modifiers, antiangiogenesis factors, and growth receptor modulation. 
Applicant argues that "every instance of use in Wang refers to "soft tissue sarcoma" ........one of ordinary skill would understand that drugs used to treat soft tissue sarcoma are not necessarily effective in treating non-soft tissue sarcomas, such as osteosarcomas". Applicant’s arguments have been considered, but not found persuasive because Applicant is arguing against individual reference when the rejection is based on combination of references. Wang et al. teaches method of treating cancer comprising administering a daily dosage of 5 mg to 20 mg of compound I (anlotinib) or a salt thereof such as hydrochloride salt (see EXAMPLE 2, column 12) or a pharmaceutical composition comprising anlotinib; Wang et al. teaches treating tumors including soft tissue sarcoma; Wang et al. teaches that anlotinib can be used as an angiogenesis inhibitor. Ferguson et al. teaches that some group of patients remain at high risk of eventual relapse, and patients with metastatic disease, as well as patients with tumors that recur after treatment have unsatisfactory outcome, and Ferguson et al. teaches that these groups may benefit from novel agents such as biological response modifiers, antiangiogenesis factors, and growth receptor modulation. See page 301, left hand column para 1, wherein angiogenesis inhibitors have shown intriguing results in vitro and animal studies; see also See page 303-page 304, under SUMMARY. From, the combination of references Wang et al., and Ferguson et al., one of ordinary skill in the art would have been motivated to administer anlotinib or a salt thereof such as hydrochloride salt or a pharmaceutical composition comprising anlotinib to a subject suffering from non-soft tissue sarcomas, such as osteosarcomas with reasonable expectation of success of treating non-soft tissue sarcomas, such as osteosarcomas, since Wang et al. teaches treating cancer comprising administering anlotinib, and Wang et al. teaches that anlotinib can be used as an angiogenesis inhibitor; Ferguson et al. teaches that patients remain at high risk of eventual relapse of osteosarcoma after chemotherapy, and patients with metastatic disease may benefit from novel agents such as biological response modifiers, antiangiogenesis factors, and growth receptor modulation. 
Applicant argues that "Ferguson simply mentions at the end of the article (page 304) that "[t]hese groups, in particular, may benefit from future investigations into novel agents, such as biological response modifiers, antiangiogenesis factors, and growth receptor modulation." Such a generic comment provides no clear guidance to one of ordinary skill in the art, let alone any reasonable expectation of success in treating osteosarcoma with anti- angiogenic drugs, and certainly not specifically alotinib." Applicant’s arguments have been considered, but not found persuasive. It has been well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art. See M.P.E.P. § 2123. Ferguson et al. teaches that some group of patients remain at high risk of eventual relapse, and patients with metastatic disease, as well as patients with tumors that recur after treatment have unsatisfactory outcome, and Ferguson et al. teaches that these groups may benefit from novel agents such as biological response modifiers, antiangiogenesis factors, and growth receptor modulation. See page 301, left hand column para 1, wherein angiogenesis inhibitors have shown intriguing results in vitro and animal studies; see also See page 303-page 304, under SUMMARY. Further, Morioka et al. also teaches that human musculoskeletal sarcomas express a number of proangiogenic factors suggests that antiangiogenesis therapy may be efficacious. From, the combination of references Wang et al., and Ferguson et al., it would have been obvious to one of ordinary skill in the art to administer anlotinib or a salt thereof such as hydrochloride salt or a pharmaceutical composition comprising anlotinib to a subject suffering from non-soft tissue sarcomas, such as osteosarcomas with reasonable expectation of success of treating non-soft tissue sarcomas, such as osteosarcomas, since Wang et al. teaches treating cancer comprising administering anlotinib, and Wang et al. teaches that anlotinib can be used as an angiogenesis inhibitor; Ferguson et al. teaches that patients remain at high risk of eventual relapse of osteosarcoma after chemotherapy, and patients with metastatic disease may benefit from novel agents such as biological response modifiers, antiangiogenesis factors, and growth receptor modulation.
Applicant’s remarks regarding claims 24, 25, have been considered. It is pointed out the synergistic effect is shown employing the combination of 2 µM anlotinib and 10 µM cisplatin. See para [0114], FIG.5 of instant Application. Instant claim 24 recite broadly administering any amount of anlotinib and any amount cisplatin. Instant claim 25 recites about 2 µM anlotinib and about 10 µM cisplatin; and the recitation “about” which implies that values below and above 2 µM anlotinib; and below and above 10 µM cisplatin are permitted. Further, the extent of variance permitted by "about" for example simply includes a small deviation (e.g. 10%) on either side of the specified value or it could also include values that deviate much more (e.g. 70- 200%).	
Synergy, an unexpected property, depends on the therapeutic agents employed, and the medicament levels employed. It is pointed out that the Synergy is shown for one particular amount of anlotinib and one particular amount of cisplatin on osteosarcoma cells. Applicants aver unexpected benefits residing in the claimed subject matter, yet fails to set forth evidence substantiating this belief. Evidence as to unexpected benefits must be "clear and convincing" In re Lohr, 137 USPQ 548 (CCPA 1963), and be of a scope reasonably commensurate with the scope of the subject matter claimed, In re Linder, 173 USPQ 356 (CCPA 1972). The data provided by Applicants is neither clear, convincing nor reasonably commensurate in scope with the instant claims. Absent claims commensurate with a clear and convincing showing of unexpected benefits, or a showing reasonably commensurate with the instant claims, such claims remain properly rejected under 35 USC 103.
	
It is pointed out that an unexpected result, which typically involves synergism, an unpredictable phenomenon, highly dependent upon specific proportions and/or amounts of particular ingredients.  Any mixture of the components embraced by the claims which does not exhibit an unexpected result (e.g., synergism) is therefore ipso facto unpatentable.
Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him.


Prior Art made of Record:
US 20170266188; PTO-1449; teaches tumors such as non-small cell lung cancer, glioblastoma, breast, head or neck, colon, gastric, or bladder cancer tumors; using EGFR inhibitor anlotinib;
CN 101809012: PTO-1449; Treating cancer with angiogenesis inhibitor; anlotinib taught; AU2008226666 for english;

CN 107970241;
WO 2008/112407, PTO-1449, instant compound, used for treating angiogenesis;
US 20170202828 or US 9,968,597 or 10,183,017 or US 20180235953: soft tissue sarcoma treatment;
US "20160326138"…….treating sarcoma, combination with cisplatin;
US 10,561,467; Use of quinoline derivatives for treating oesophageal squamous cell cancer. 
                      
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627